Citation Nr: 0127598	
Decision Date: 12/21/01    Archive Date: 12/28/01

DOCKET NO.  00-21 031	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an increased rating for bilateral hearing 
loss, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Crawford, Counsel


INTRODUCTION

The veteran had active service from August 1971 to June 1979.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2000 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Cleveland, Ohio.

In November 1993, the RO granted service connection for 
bilateral hearing loss, and rated the disability as 10 
percent disabling, effective April 23, 1993.  In November 
1999, the veteran filed an informal claim seeking an 
increased rating.  By a March 2000 rating action, the RO 
proposed to decrease the 10 percent rating to zero percent.  
In May 2000, the RO effectuated the proposed reduction, 
effective August 1, 2000.  The veteran appealed, seeking 
restoration of the 10 percent rating and an increased rating 
in excess of 10 percent.  In November 2000, the RO restored 
the 10 percent rating for bilateral hearing loss, effective 
August 1, 2000, and determined that a rating in excess of 10 
percent was not warranted.  In light of foregoing procedural 
development, the restoration issue is moot, and the issue 
remaining on appeal is listed on the title page.

During the videoconference hearing held in October 2001, the 
veteran testified that he had a "type of sound like a 
seashell sound or a humming" sound that affected his 
hearing.  (See Hearing Transcript (T) at page 3.)  Given the 
veteran's testimony, he may wish to file a claim of 
entitlement to service connection for tinnitus.  The matter 
is referred to the RO for the appropriate development. 


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. § 
5102, 5103, 5103A, 5107 (West Supp. 2001)) became law.  This 
law redefined the obligations of VA with respect to the duty 
to assist and included an enhanced duty to notify a claimant 
as to the information and evidence necessary to substantiate 
a claim for VA benefits.  

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VAOGCPREC 16-92.  

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case. 

During his October 2001 videoconference hearing, the veteran 
testified that his current employer performed regular 
audiology examinations.  The veteran added that he was 
employed with the Hartford Engine Corporation, located in 
Dayton, Ohio, and that he had undergone an examination during 
the summer.  T. at page 4.  While the record contains a copy 
of the veteran's industrial hearing tests results extending 
from 1990 to 2000 from the Duriron Company, Inc., and the 
Parker-Hannifin Corporation, it does not contain medical 
evidence from the Hartford Engine Corporation or any medical 
report from an industrial audiology examination accomplished 
in the summer of 2001.  Thus additional development in this 
regard is warranted. 

In addition, the veteran testified that he received treatment 
from Dr. Jetmore, a private physician from Clinton, Indiana.  
T. at page 5.  Those reports are not of record.  The veteran 
also stated that he had received medical treatment for 
hearing loss at the Dayton VA Medical Center.  Although 
medical reports dated in 1993 from that facility are of 
record, it is unclear if the most recent complete compilation 
of the veteran's VA medical reports has been obtained and 
incorporated into the claims folder.  During the October 2001 
hearing, the veteran indicated that he had received treatment 
for hearing loss over the last year and a half.  T. at page 
9.  Thus, additional development is warranted.  

Finally, the Board acknowledges that VA examinations for 
compensation purposes were conducted in February and October 
2000.  However, it also notes that each examination report 
reflects that the veteran's claims file was not available for 
review.  Additionally, the veteran continues to maintain that 
his hearing loss has increased in severity.  In light of the 
foregoing, the Board finds that another contemporaneous VA 
examination is needed.  See generally, Snuffer v. Gober, 10 
Vet. App. 400 (1997).

Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 1991 & 
Supp. 2001) are fully complied with and 
satisfied.  See also 66 Fed. Reg. 45620-32 
(August 29, 2001) (to be codified at 38 
C.F.R. § 3.159).

2.  The RO should obtain the names and 
addresses of all medical care providers, 
VA and non-VA, who treated the veteran 
for his service-connected bilateral 
hearing loss disability since November 
1998, including medical reports from the 
Dayton VA Medical Center, and Dr. Jetmore 
of Clinton, Indiana.  After securing the 
necessary release, the RO should obtain 
these records and incorporate them into 
the claims file.

3.  The RO should also obtain any 
employment reports associated with the 
veteran's hearing loss disability from 
the Hartford Engine Corporation and/or 
any other specified employment facility.  
After securing the necessary release, the 
RO should obtain these records, and 
incorporate them into the claims file.

4.  The veteran should be afforded a VA 
audiology examination to determine the 
severity of his service-connected 
bilateral hearing loss.  The claims 
folder should be made available to the 
examiner for review before the 
examination, and the examiner should 
document that such review has been 
accomplished.  All necessary tests and 
studies should be performed and all 
audiometric studies should be reported in 
detail. 

5.  Thereafter, the RO should readjudicate 
the claim on appeal.  If the benefit 
sought on appeal remains denied, the 
veteran and his representative should be 
provided a supplemental statement of the 
case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  See 38 C.F.R. 
§ 4.85, Tables VI, VII, Diagnostic Code 
6100 (in effect prior to and subsequent to 
June 11, 1999); see also 38 C.F.R. 
§ 3.321(b)(1) (2001).  The appropriate 
period of time should be allowed for 
response.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  In 
taking this action, the Board implies no conclusion, either 
legal or factual, as to any ultimate outcome warranted.  No 
action is required of the veteran until he is otherwise 
notified.


The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



		
	U. R. POWELL
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).



